Exhibit 10.1 BALLANTYNE STRONG, INC. 2010 LONG-TERM INCENTIVE PLAN (as amended and restated) Table of Contents ARTICLE 1 ESTABLISHMENT, PURPOSE AND DURATION 1 Establishment of the Plan 1 Purpose of the Plan 1 Duration of the Plan 1 ARTICLE 2 DEFINITIONS 1 "Affiliate" 1 "Authorized Shares" 1 "Award" 1 "Award Agreement" 1 "Board" 1 "Code" 1 "Committee" 1 "Common Stock" 1 "Company" 2 "Director" 2 "Employee" 2 "Exchange Act" 2 "Exercise Price" 2 "Fair Market Value" 2 "Fiscal Year" 2 "Free-Standing SAR" 2 "Incentive Stock Option" or "ISO" 2 "Non-Qualified Stock Option" or "NQSO" 2 "Option" 2 "Participant" 2 "Performance Award" 2 "Performance Cash" 2 "Performance Goals" 2 "Performance Period" 2 "Performance Share" 2 "Performance Unit" 2 "Period of Restriction" 3 "Plan" 3 "Restricted Stock" 3 "Restricted Stock Unit" or "RSU" 3 "Share" 3 "Stock Appreciation Right" or "SAR" 3 "Tandem SAR" 3 "Ten-Percent Shareholder" 3 ARTICLE 3 ADMINISTRATION 3 Administration of the Plan 3 Powers of the Committee 3 Determinations by the Committee 4 ARTICLE 4 ELIGIBILITY AND PARTICIPATION 4 General Rule 4 Actual Participation 4 i Ten-Percent Shareholders 4 ARTICLE 5 SHARES AVAILABLE UNDER THE PLAN; LIMITATION ON AWARDS 4 Number of Shares Available for Awards 4 Share Usage 4 Adjustment 5 Non-Transferability 5 ISO Maximum 5 Limitations on Awards to Individual Participants 5 ARTICLE 6 STOCK OPTIONS Grant of Options 5 Award Agreement 5 Exercise Price 5 Term of Options 5 Exercise of Options 6 Payment 6 Restriction to Insure Transferability 6 Termination of Employment 6 Limitation on ISOs 6 ARTICLE 7 STOCK APPRECIATION RIGHTS 6 Authority to Grant Stock Appreciation Rights 6 Types of Stock Appreciation Rights Available 7 General Terms 7 SAR Agreement 7 Term of SAR 7 Exercise of Free-Standing SARs 7 Exercise of Tandem SARs 7 Payment of SAR Amount 7 Termination of Employment 7 Non-Transferability of SARs 8 Participant's Rights as a Stockholder 8 Restrictions on Stock Received 8 ARTICLE 8 RESTRICTED STOCK 8 Restricted Stock Awards 8 Restricted Stock Award Agreement 8 Participant’s Rights as Stockholder 8 ARTICLE 9 RESTRICTED STOCK UNITS 8 ARTICLE 10 PERFORMANCE AWARDS 9 Authority to Grant Performance Shares/Performance Units 9 Performance Goals 9 Adjustment of Performance Goals 10 Written Agreement 10 Termination of Employment 10 Form of Payment Under a Performance Award 10 ARTICLE 11 RIGHTS OF PARTICIPANTS 10 Employment 10 Participation 10 Rights of Stockholder 10 ARTICLE 12 CHANGE IN CONTROL 10 ARTICLE 13 AMENDMENT, MODIFICATION, SUSPENSION AND TERMINATION 11 ii Amendment, Modification, Suspension and Termination 11 Adjustment of Awards Upon the Occurrence of Certain Unusual or Non-Recurring Events 11 Amendment to Conform to Law 11 ARTICLE 14 WITHHOLDING 11 Tax Withholding 11 Share Withholding 11 ARTICLE 15 MISCELLANEOUS 11 Legend 11 Gender and Number 11 Severability 11 Requirements of Law 12 Indemnification of The Committee 12 Headings 12 Other Compensation Plans 12 Retirement and Welfare Plans 12 Successors 12 Inability to Obtain Authority 12 Investment Representations 12 Persons Residing Outside the United States 12 No Fractional Shares 13 Arbitration of Disputes 13 Governing Law 13 ARTICLE 16 EXECUTION 13 iii ARTICLE 1 ESTABLISHMENT, PURPOSE AND DURATION Establishment of the Plan . The Company established, effective May 19, 2010 (the "Effective Date"), the incentive compensation plan known as the "Ballantyne Strong, Inc. 2010 Long-Term Incentive Plan" (the "Plan"). The Plan permits the grant of Non-Qualified Stock Options, Incentive Stock Options, Restricted Stock and Performance Shares. Provided that the Company's Shareholders approve of this amendment and restatement, the Plan has been amended and restated as set forth herein . Purpose of the Plan . The Plan is intended to advance the best interests of the Company, its Affiliates and its Stockholders by providing those persons who have substantial responsibility for the management and growth of the Company with additional performance incentives and an opportunity to obtain or increase their ownership in the Company, thereby encouraging them to continue in their employment with the Company. Duration of the Plan . Unless sooner terminated as provided herein, the Plan shall terminate ten (10) years from the Effective Date. After this Plan is terminated, no Awards may be granted, but Awards previously granted shall remain outstanding in accordance with their applicable terms and conditions and the Plan's terms and conditions. ARTICLE 2 DEFINITIONS The words and phrases defined in this Article shall have the meaning set out below throughout the Plan, unless the context in which any such word or phrase appears reasonably to require a broader, narrower or different meaning. "Affiliate" means any corporation, partnership, limited liability company or association, trust or other entity or organization which directly or indirectly controls, is controlled by or under common control with, the Company. For purposes of the proceeding sentence, "control" (including, with correlative meanings, the terms "controlled by" and "under common control with"), as used with respect to any entity or organization, shall mean that the possession, directly or indirectly, of the power (i) to vote more than 50% of the securities having ordinary voting power for the election of Directors of the controlled entity or organization, or (ii) to direct or cause the direction of the management and policies of the controlled entity or organization, whether through the ownership of voting securities or by contract or otherwise. "Authorized Shares" shall have the meaning ascribed to that term in Section 5.1. "Award" shall be defined to mean a grant made under the Plan in the form of Non-Qualified Stock Options, Incentive Stock Options, Stock Appreciation Units, Restricted Stock, Restricted Stock Units or Performance Shares or Performance Units. 2.4" Award Agreement " means an agreement that sets forth the terms and conditions applicable to an Award granted under the Plan. 2.5" Board " means the Board of Directors of the Company. 2.6" Code " means the United States Internal Revenue Code of 1986, as amended from time to time
